          Case 1:19-mc-00045-BAH Document 11 Filed 05/13/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing
the Release of Grand Jury Material Cited,               Case: 1:19-mc-00045
Quoted, or Referenced In the Report of Special          Chief Judge Beryl A. Howell
Counsel Robert S. Mueller III




                                    JOINT MOTION TO STAY

         Pursuant to the Court’s Minute Order dated April 10, 2019, counsel for the government

and the Reporters Committee for Freedom of the Press (the “Reporters Committee”) have

conferred and jointly move the Court to extend the stay of the entry of a briefing schedule on the

Reporters Committee’s Application for 30 days, subject to requests to renew the stay further, in

light of the petition for rehearing en banc filed on May 9, 2019 in McKeever v. Barr, No. 17-

5149 (D.C. Cir. 2018).

         The parties respectfully reserve the right to request that this Court lift the stay at any time

and to propose a briefing schedule.
        Case 1:19-mc-00045-BAH Document 11 Filed 05/13/19 Page 2 of 2



Dated: May 13, 2019

Respectfully submitted,

 __/s/ Elizabeth J. Shapiro_______         __/s/ Theodore J. Boutrous_____
 ELIZABETH J. SHAPIRO                        THEODORE J. BOUTROUS
 U.S. DEPARTMENT OF JUSTICE                  DC Bar No. 420440
 Civil Division, Federal Programs Branch     THEANE EVANGELIS (pro hac vice)
 1100 L Street, NW                           GIBSON, DUNN & CRUTCHER LLP
 Washington, DC 20530                        333 South Grand Avenue
 (202) 514-5302                              Los Angeles, California 90071-3197
 Fax: (202) 616-8470                         (213) 229.7000
 Email: Elizabeth.Shapiro@usdoj.gov         tboutrous@gibsondunn.com

 JONATHAN IAN KRAVIS                        AMIR C. TAYRANI
 U.S. ATTORNEY'S OFFICE FOR THE             DC Bar No. 490994
 DISTRICT OF COLUMBIA                       GIBSON, DUNN & CRUTCHER LLP
 555 Fourth Street, NW                      1050 Connecticut Avenue, N.W.
 Washington, DC 20530                       Washington, D.C. 20036-5306
 (202) 252-6886                             (202) 955.8500
 Email: jonathan.kravis3@usdoj.gov          atayrani@gibsondunn.com

                                            LEE R. CRAIN (pro hac vice)
                                            GIBSON, DUNN & CRUTCHER LLP
                                            200 Park Avenue
                                            New York City, New York
                                            (212) 351.2454
                                            lcrain@gibsondunn.com

                                            BRUCE D. BROWN
                                            D.C. Bar No. 457317
                                            KATIE TOWNSEND
                                            D.C. Bar No. 1026115
                                            THE REPORTERS COMMITTEE FOR
                                            FREEDOM OF THE PRESS
                                            1156 15th St. NW, Suite 1020
                                            Washington, D.C. 20005
                                            Phone: 202.795.9300
                                            Facsimile: 202.795.9310
                                            bbrown@rcfp.org
                                            ktownsend@rcfp.org

                                            Counsel for Applicant the Reporters
                                            Committee for Freedom of the Press
         Case 1:19-mc-00045-BAH Document 11-1 Filed 05/13/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing
                                                    Case: 1:19-mc-00045
the Release of Grand Jury Material Cited,
Quoted, or Referenced In the Report of Special
Counsel Robert S. Mueller III




                                     [PROPOSED] ORDER


         On consideration of the parties’ Joint Motion to Stay, it is HEREBY:

         ORDERED that the Joint Motion to Stay is GRANTED; and it is further

         ORDERED that the entry of a briefing schedule on the Reporters Committee for

Freedom of the Press’s Application is stayed for 30 days, subject to requests to renew the stay

further, in light of the petition for rehearing en banc filed on May 9, 2019 in McKeever v. Barr,

No. 17-5149 (D.C. Cir. 2018).

         SO ORDERED on this _____ day of _____, 20____.



                                                             ______________________
